 1

 2                                                                     JS-6
 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12   ALMAROSA SALAZAR, an                    Case No. 2:19-CV-09550 AB (KSx)
13   individual,                             [Assigned for All Purposes to the
                                             District Judge: André Birotte Jr;
14              Plaintiff,                   Magistrate Judge: Karen L. Stevenson]
15                                           ORDER GRANTING JOINT
          v.                                 STIPULATION OF DISMISSAL
16                                           WITH PREJUDICE AND ORDER
     WELLS FARGO CLEARING                    OF DISMISSAL
17   SERVICES LLC, a corporation; and
     DOES 1 through 50, inclusive,
18                                           Trial Date: None
19              Defendants.
20

21

22

23

24

25

26

27

28


                                        1.
 1                                ORDER OF DISMISSAL
 2         The Court, having considered the Parties’ Joint Stipulation of Dismissal with
 3   Prejudice (Dkt. No. 11), hereby DISMISSES the entire above-captioned action with
 4   prejudice as to all parties and causes of action, pursuant to Federal Rule of Civil
 5   Procedure Rule 41(a)(1)(A)(ii). Each party is to bear their own fees and costs.
 6

 7   IT IS SO ORDERED.
 8

 9
     Dated: March 9, 2020             _______________________________________
                                      ANDRÉ BIROTTE JR.
10                                    UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2.
